 1

 2                             UNITED STATES DISTRICT COURT

 3                                    DISTRICT OF NEVADA

 4   DAVID BURNS,                                  Case No. 3:20-cv-0534-RCJ-CLB

 5          Plaintiff,                             ORDER

 6   v.

 7   LONA, et al.,

 8          Defendants.

 9

10         On April 29, 2021, the Court stayed this matter for 90 days, until July 28, 2021, to

11 provide the parties an opportunity to settle and further ordered the Attorney General to file

12 a 90-day status report. ECF No. 3. On June 16, 2021, the Court set an Inmate Early

13 Mediation Conference for August 31, 2021. ECF No. 7.

14         Due to the scheduling of the Inmate Early Mediation Conference, the Court will

15 extend the stay and the date by which the Attorney General must file the status report

16 until Friday, September 3, 2021. During this stay period and until the Court lifts the stay,

17 no other pleadings or papers may be filed in this case, and the parties may not engage in

18 any discovery, nor are the parties required to respond to any paper filed in violation of the

19 stay unless specifically ordered by the Court to do so.

20         Accordingly,

21         THE COURT ORDERS that, to continue to provide the parties the opportunity to

22 settle their dispute, the Stay in this matter is extended to Friday, September 3, 2021.

23         THE COURT FURTHER ORDERS that, no later than Friday, September 3, 2021,

24 the Office of the Attorney General must file the status report using the report form

25

26
1 attached to the Court’s Screening Order (ECF No. 3) regarding the results of the stay,

2 even if a stipulation for dismissal is entered prior to the end of the stay.

3

             9th day of July 2021.
4 DATED this ___

5                                                     ________________________________
                                                      United States Magistrate Judge
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                  2
25

26
